Bell, Chief Judge.
This case involves the condemnation of a portion of appellant’s property which fronts on a highway to be used as a passing lane. During trial the condemnor offered in evidence a plat of the property. Objection was made and overruled. The admission of this exhibit is the only enumeration that is argued. The other enumerations are deemed abandoned. Held:
The plat, which was a county tax map, was offered to show the jury the location of the land being condemned for use as a passing lane. It was objected to on the ground that the exhibit showed one large lot as the appellant’s whereas in fact there were two separate lots which would reduce in the minds of the jurors the overall amount of appellant’s property taken which would effect the area of consequential damages to the remaining property. No harmful error has been shown. The trial court instructed the jury very positively not to give any consideration concerning the lot which was not the subject matter of this case and further ordered that part of the exhibit which illustrated this second lot to be cut off the exhibit before it was submitted to the jury.

Judgment affirmed.


Webb and Marshall, JJ., concur.